Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.03.09
                                                                            12:17:54 -06'00'



                  Xiao Ling Peng v. Nardi, 2017 IL App (1st) 170155



Appellate Court        XIAO LING PENG, Plaintiff-Appellant, v. MARK NARDI,
Caption                MOHAMMED KOUK, and LEI GUAN, Defendants (Lei Guan,
                       Defendant-Appellee).



District & No.         First District, Fourth Division
                       No. 1-17-0155



Filed                  December 14, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 14-L-11447; the
Review                 Hon. John P. Callahan, Jr., Judge, presiding.



Judgment               Affirmed.


Counsel on             Jonathan Lustig, of Chicago, for appellant.
Appeal
                       Terrence F. Guolee and Daniel T. Rupkey, of Querrey & Harrow, Ltd.,
                       of Chicago, for appellee.



Panel                  JUSTICE McBRIDE delivered the judgment of the court, with
                       opinion.
                       Justices Gordon and Ellis concurred in the judgment and opinion.
                                              OPINION

¶1       Xiao Ling Peng, a restaurant worker, filed a negligence suit against her coworker, Lei
     Guan, and two other drivers, seeking damages for injuries she sustained in a three-car collision
     that occurred while Guan was driving restaurant employees to work in a van their employer
     provided for their commute. The trial court initially denied Guan’s motion to dismiss, but later
     granted his motion to reconsider and then dismissed Peng’s action as to Guan with prejudice
     and authorized her to take an interlocutory appeal. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016).
     Peng’s allegations against the other two drivers are pending in the trial court. Peng contends
     the court erred in finding that a civil suit against her tortious coworker is barred by the
     exclusivity provision of the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/5(a)
     (West 2014)) because the commute was not part of her employment and she did not
     affirmatively elect the de minimis reimbursement for some medical expenses that her employer
     voluntarily paid directly to one of her medical care providers. Guan responds that Peng
     misapprehends authority, indicating that her injury is work-related and exclusively
     compensable under the Act because the employer controlled Peng’s transportation. He also
     contends that Peng is estopped from contradicting her workers’ compensation claim. Peng
     replies that she filed for workers’ compensation recently, in 2016, just before the statute of
     limitations ran, solely to protect her rights, but that her intention is to be compensated through
     the litigation she initiated in 2014, as evidenced by this appeal.
¶2       In 2014, Peng and Guan were co-employees of a Chinese and Japanese buffet restaurant
     owned and operated by Royal Illinois, LLC (Royal Illinois). Peng worked in the “back of the
     house,” preparing food for the dim sum station and keeping the station tidy. Guan was a waiter.
     The restaurant was located in Hoffman Estates, Illinois, which is a community northwest of
     Chicago, and Peng, Guan, and a number of other Royal Illinois employees resided on the south
     side of Chicago, in the Bridgeview and Chinatown neighborhoods. The employer gave Guan
     the keys to a 15-seat 2010 Ford E350 passenger van to transport him and other employees to
     and from the restaurant, paid him $600 a month for his driving duties, and covered the cost of
     fuel. The employer prohibited Guan from allowing anyone else to drive the van. The employer
     also prohibited Guan from making personal use of the vehicle and instructed him to leave the
     van parked when he was not transporting restaurant employees. The vehicle would be filled to
     capacity on weekends, but less full during the week. The employer would initially tell Guan
     where to pick up new employees because he would not recognize them, but after that, Guan
     chose the pick-up and drop-off points. He typically made three stops in Bridgeview and
     Chinatown. Guan also chose the specific route to take to and from work, based on prevailing
     traffic conditions.
¶3       The accident that caused injury to Peng occurred on Friday, June 20, 2014, at 10:20 a.m.
     when Guan was driving in Chicago on northbound I-90, in the far left lane, at or near its
     intersection with Harlem Avenue. (Three different accident dates appear in the record on
     appeal, and we have used the date written on the Illinois Traffic Crash Report.) Peng was asleep
     while seated in the third row of the van’s four rows of seats. Despite “urgently braking,” Guan
     struck the back of a 2008 Acura K1 being driven by Mohammed A. Kouk, who in turn struck
     the back of a Nissan van being driven by Mark A. Nardi. Guan’s passengers suffered mostly
     minor injuries, with the worst appearing to be a deep facial cut. At the emergency room, Peng
     was diagnosed with “a muscle and tendon” injury in her left hip and discharged with a walker

                                                 -2-
     and painkillers. When the hip pain continued to be unbearable more than a month later, Peng
     went to the hospital and was diagnosed with a pelvic fracture. When she was deposed in August
     2015, Peng said the medical treatment she received had only partially alleviated the pain.
¶4        An employee injured on the job normally cannot sue her Illinois employer or co-employee,
     provided the employee is entitled to receive workers’ compensation benefits from the employer
     or its insurer. Ramsey v. Morrison, 175 Ill. 2d 218, 224, 676 N.E.2d 1304, 1307 (1997); Illinois
     Insurance Guaranty Fund v. Virginia Surety Co., 2012 IL App (1st) 113758, ¶ 16, 979 N.E.2d
503; see 820 ILCS 305/5(a), 11 (West 2014). The Act is a comprehensive statute that compels
     an employer to pay for job-related injuries without being able to resort to the various defenses
     it could plead in a tort suit. Illinois Insurance Guaranty Fund, 2012 IL App (1st) 113758, ¶ 16.
     However, in return for disbursing prompt and no-fault compensation, the maximum amount
     the employer must pay is capped. Illinois Insurance Guaranty Fund, 2012 IL App (1st)
113758, ¶ 16. Thus, when an accident occurs, an employee is financially protected and the
     employer avoids the prospect of litigation and a potentially larger judgment in a common law
     action. Meerbrey v. Marshall Field & Co., 139 Ill. 2d 455, 462, 564 N.E.2d 1222, 1225 (1990);
     Fregeau v. Gillespie, 96 Ill. 2d 479, 486, 451 N.E.2d 870, 873 (1983) (indicating the workers’
     compensation system “was designed to provide speedy recovery without proof of fault for
     accidental injuries”); 820 ILCS 305/11 (West 2014) (workers’ compensation “shall be the
     measure of the responsibility of any employer”).
¶5        A co-employee acting in the course of his employment who accidentally injures an
     employee is immune from a common law negligence action in furtherance of the Act’s
     underlying policy that the costs of industrial accidents be placed on the industry. Ramsey, 175
Ill. 2d at 227 (citing Rylander v. Chicago Short Line Ry. Co., 17 Ill. 2d 618, 628, 161 N.E.2d
812, 818 (1959)). The purpose of the Act would be blunted if the costs of job-related injuries
     were shifted from one employee to another employee. Rylander, 17 Ill. 2d at 628. The Illinois
     Supreme Court reasoned:
              “ ‘[If coemployee immunity were not recognized] an employee who has inadvertently
              injured a fellow worker would be forced to bear the sole cost of defending and
              satisfying the common-law action without any part of the cost being passed on to the
              industry, since the common employer’s liability is expressly limited to the
              compensation award. [Citation.] In view of the fact that a considerable portion of
              industrial injuries can be traced to the negligence of a coworker, such litigation could
              reach staggering proportions, and would not only tend to encourage corrupt and
              fraudulent practices but would also disrupt the harmonious relations which exist
              between coworkers. The avoidance of such results is most certainly beneficial to the
              employee.’ [Citation.]” Ramsey, 175 Ill. 2d at 227-28.
¶6        Also:
              “ ‘The principle behind this legislation was that the business enterprise or industry
              should directly bear the costs of injury to its employees in the same manner as the
              enterprise has always borne the costs of maintaining and repairing its plant, machinery
              and equipment.
                                                    ***
                  If [the Act] were construed to withhold immunity to a coemployee from a
              negligence action, the cost of injury to an employee of the business would be shifted
              from the employer, where the Act places it, to a fellow employee, where the Act does

                                                 -3-
                not place it. *** We cannot believe the legislature intended to permit the ultimate costs
                of employee injury to be borne by fellow employees, whether negligent or not.’ ”
                Ramsey, 175 Ill. 2d at 228-29 (quoting Madison v. Pierce, 478 P.2d 860, 863-64 (Mont.
                1970)).
¶7          “So far as persons within the industry are concerned, the *** Act eliminated fault as a basis
       of liability.” Rylander, 17 Ill. 2d at 628.
¶8          Section 5(a) of the Act, which is known as the exclusivity provision, expressly bars
       common law actions for injuries that come within the scope of the Act by stating “No common
       law or statutory right to recover damages from the employer *** or the agents or employees of
       *** [the employer] for injury or death sustained by any employee while engaged in the line of
       his duty as such employee, other than the compensation herein provided, is available to any
       employee who is covered by the provisions of this Act ***.” (Emphases added.) 820 ILCS
       305/5(a) (West 2014). An employee can escape the exclusivity provision and proceed with
       civil litigation against an employer and/or co-employee only if the employee can allege and
       prove the injury (1) did not arise from his or her employment, (2) was not received during the
       course of employment, (3) was not accidental, such as an intentionally inflicted injury, or
       (4) was not compensable under the Act, such as being discharged in retaliation for filing a
       claim for workers’ compensation. Meerbrey, 139 Ill. 2d at 463; Fredericks v. Liberty Mutual
       Insurance Co., 255 Ill. App. 3d 1029, 1031 (1994) (the broad immunity granted by the
       exclusive remedy section of the workers’ compensation statute may be overcome in actions
       involving intentional torts by the employer or claims for retaliatory discharge for filing a
       compensation claim).
¶9          As a general rule, an accident occurring while an employee is traveling to or from work is
       not considered to have arisen out of or occurred in the course of employment for purposes of
       the exclusive remedy provision of the Act. Hall v. DeFalco, 178 Ill. App. 3d 408, 413, 533
N.E.2d 448, 452 (1988) (citing Hindle v. Dillbeck, 68 Ill. 2d 309, 318, 370 N.E.2d 165, 169
       (1977), Stevenson Old Sales & Service v. Industrial Comm’n, 140 Ill. App. 3d 703, 705, 489
N.E.2d 328, 330 (1986), Sloma v. Pfluger, 125 Ill. App. 2d 347, 356, 261 N.E.2d 323, 327
       (1970), and Sjostrom v. Sproule, 49 Ill. App. 2d 451, 460, 200 N.E.2d 19, 24 (1964), aff’d 33
Ill. 2d 40, 210 N.E.2d 209 (1965)).
¶ 10        An exception to this rule exists, however, when the employer provides a means of
       transportation to or from work or affirmatively supplies an employee with something in
       connection with going to or coming from work. Hall, 178 Ill. App. 3d at 413 (citing Hindle,
68 Ill. 2d at 320, and Sjostrom, 49 Ill. App. 2d at 460-61). Employers are sometimes motivated
       to provide transportation for employees to and from the workplace, i.e., vanpools, in order to
       recruit and retain employees or when parking space at the job site is limited. Thayer v. State,
       653 N.W.2d 595, 599 (Iowa 2002). Larson’s treatise indicates that the basis for imposing
       liability on the employer through the workers’ compensation system is that the employer has
       controlled the conditions of transportation. 2 Lex K. Larson and Thomas A. Robinson,
       Workers’ Compensation Law § 15.01, at 15-2 (2017) (“If the trip to and from work is made in
       a truck, bus, car, or other vehicle under the control of the employer, an injury during that trip
       is incurred in the course of employment.”) When the employer takes control of an employee’s
       transportation, the employer “has extended the risks of employment and therefore has extended
       the course of employment.” Torres v. Industrial Comm’n, 670 P.2d 423, 426 (Ariz. Ct. App.
       1983), Smithey v. Hansberger, 938 P.2d 498, 499 (Ariz. Ct. App. 1996) (nuclear power plant

                                                   -4-
       employee was acting within scope of his employment while driving an employer-provided
       vanpool and involved in a rollover accident, so only remedy available to his injured coworkers
       was workers’ compensation). “By providing a vehicle for traveling to and from work, the
       employer “ ‘has, in a sense, sent the employee home on a small ambulatory portion of the
       premises.’ ” J.D. Dutton, Inc. v. Industrial Comm’n, 584 P.2d 1190, 1192 (Ariz. Ct. App. 1978)
       (quoting 1 Arthur Larson, The Law of Workmen’s Compensation § 17.10, at 4-129 (1978));
       Johnson v. Farmer, 537 N.W.2d 770, 772 (Iowa 1995) (“when an injury occurs while a worker
       is being transported to an intended place of employment in a vehicle owned by the employer,
       the latter’s control over that situation makes the vehicle an extension of the work place” (citing
       1 Arthur Larson, Larson’s Workmens’ Compensation Law § 17.00, at 4-209 (1995))).
¶ 11        Illinois law provides numerous examples of this scenario, a few of which are helpful here.
       In Hall, an accident occurred after an employee finished his shift at a McDonald’s restaurant
       in Winnetka, Illinois, and the restaurant manager was driving him to the local CTA train
       station. Hall, 178 Ill. App. 3d at 410. As the truck approached the CTA stop, it veered off the
       road and crashed into a building, causing them injuries. Hall, 178 Ill. App. 3d at 409. Although
       the manager was not driving a company vehicle, and the employee perceived the ride as a
       personal courtesy rather than a job perk, one of the manager’s daily work duties was to
       transport employees, and he did so in furtherance of McDonald’s interests. Hall, 178 Ill. App.
3d at 410. Thus, when the worker attempted to sue, the courts determined the employee’s injury
       arose out of or in the scope of employment and was compensable under the Act, rather than
       through tort litigation against the manager. Hall, 178 Ill. App. 3d at 414.
¶ 12        Section 5(a) of the Act also barred negligence actions in Hindle regarding the death of one
       crew member and serious injuries to another that occurred when their crew leader was using
       her father’s pick-up truck as part of her regular duties to supervise and transport her teenaged
       crew to and from the northern Illinois corn fields where they detasseled corn. Hindle, 68 Ill.
2d at 312. When the crew leader applied the truck’s brakes on a gravel road, the vehicle
       swerved, skidded, left the road, and struck a utility pole. Hindle, 68 Ill. 2d at 312. The
       passengers were in the back of the pickup, which had been outfitted for them with two lawn
       chairs and an old truck seat. Hindle, 68 Ill. 2d at 312. The crew leader was required to provide
       her crew’s transportation and received additional pay for the transportation duties. Hindle, 68
Ill. 2d at 314. The court indicated it was irrelevant whether the crew members were paid for
       their time while being transported to or from the corn fields (Hindle, 68 Ill. 2d at 320), making
       this case similar to Hall, in which the McDonald’s employee had clocked out before departing
       for the train station (Hall, 178 Ill. App. 3d at 410). The employer controlled the conveyance
       and had expanded the risks of employment. Hindle, 68 Ill. 2d at 320. Common law negligence
       actions against the employer, the crew leader, and the truck owner were all barred by section
       5(a). 820 ILCS 305/5(a) (West 2014); Hindle, 68 Ill. 2d at 313.
¶ 13        Another illustration of the employer-conveyance or employer-control principle is found in
       Sjostrom, in which a civil engineer and a mechanical engineer employed in the Stockyards
       neighborhood of Chicago were temporarily assigned to supervise construction of a new plant
       that was south, near Kankakee, Illinois, and were reimbursed for travel expenses. Sjostrom, 49
Ill. App. 2d at 453. Their employer instructed them to commute together in either a company
       car or personal car in order to avoid reimbursing a duplicate travel expense. Sjostrom, 49 Ill.
       App. 2d at 455. During one such joint commute, using the mechanical engineer’s car, their
       vehicle collided with another, and they were both seriously injured. Sjostrom, 49 Ill. App. 2d
-5-
       at 457. The passenger sued his coworker; however, the court found the passenger’s injuries
       arose out of and in the course of his employment and that his common law action was barred
       by the Act. Sjostrom, 49 Ill. App. 2d at 460. The passenger would not have been exposed to
       the “hazards of the road” but for his employment and his employer’s provision for
       transportation to the job site. Sjostrom, 49 Ill. App. 2d at 460. The court noted that employer-
       provided conveyance is a “well recognized exception to the rule that travel to and from work
       is ordinarily not within the [Act].” Sjostrom, 49 Ill. App. 2d at 460. “ ‘This [well recognized]
       exception to the general rule has been held to be as well established as the rule itself, and to be
       supported by overwhelming authority ***.’ ” Sjostrom, 49 Ill. App. 2d at 460 (quoting 99
       C.J.S. Workmen’s Compensation § 235, at 837). On further appeal, the supreme court affirmed
       and emphasized the distinction between employee trips that are based on personal decisions
       (not compensable through workers’ compensation) and travel in which the employer has
       controlled the method of travel (exclusively compensable through workers’ compensation).
       Sjostrom v. Sproule, 33 Ill. 2d 40, 43 (1965).
¶ 14       With these concepts in mind, we consider the allegations that were made in this case and
       the rulings which led to this appeal.
¶ 15       Peng initially sued only the two other drivers in 2014, but filed amended pleadings to
       include her employer and coworker. In her second amended complaint, Peng alleged that Guan
       was operating the van within the scope of his employment and that this rendered their
       employer, Royal Illinois, vicariously liable for Guan’s negligent driving. According to the
       authority we discussed above, if Guan was acting within the scope of his employment when
       his negligence injured Peng, she would have no remedy against him other than workers’
       compensation benefits. Royal Illinois and Guan sought dismissal on grounds that the workers’
       compensation system was the exclusive source of an employee’s relief against an employer
       and co-employee for a work-related injury. The dismissal motion was supported by an affidavit
       from the assistant manager of Royal Illinois, Linda Chen, who swore that Guan was driving
       the van for a work-related purpose and acting within the scope of his employment when the
       accident occurred. Chen also swore that the company had workers’ compensation insurance
       coverage in effect from Travelers Insurance. The trial court dismissed the second amended
       complaint without prejudice and granted Peng leave to amend.
¶ 16       In her third amended complaint, which is the version at issue on appeal, Peng omitted any
       mention of Royal Illinois, sued the three drivers, and alleged only that she was a passenger in
       a van that Guan was driving when he negligently caused the multi-vehicle accident with Nardi
       and Kouk. Guan repeated his earlier arguments for dismissal. Peng countered, however, that
       the third amended complaint should survive because she and Guan worked together in the
       restaurant, but he had a separate job as a van driver, and Peng’s commute with Guan was not
       required by her employer, was not compensated time, and was not work-related. The trial court
       apparently found this argument persuasive. We cannot summarize the court’s reasoning
       because there is no transcript of the hearing and the written order denying Guan’s motion to
       dismiss contains no findings or basis for the denial. According to Peng, the trial court
       concluded that she was not in the course of her employment at the time of the accident. The
       court scheduled discovery and other deadlines in preparation for trial.
¶ 17       Less than a month later, Guan filed a motion to reconsider the denial of his motion to
       dismiss, again arguing that the workers’ compensation system was the exclusive source of an
       employee’s relief against her coworker for a work-related injury. Guan argued that it was

                                                    -6-
       indisputable that Peng was an employee acting within the scope of her employment, and he
       relied in part on “newly discovered” evidence that Peng had filed a workers’ compensation
       claim which had been accepted by Royal Illinois and its insurer, Travelers Insurance. Guan
       tendered correspondence from Travelers Insurance, confirming that Peng filed a workers’
       compensation claim and that the insurer opened a claim file, determined Peng’s injuries were
       compensable, and paid some of her medical bills. Guan said it appeared Peng’s workers’
       compensation claim had been closed only because she failed to submit her additional medical
       bills, but that her lack of diligence in complying with a requirement under the Act did not
       entitle her to maintain a tort claim against her employer or co-employee. One of Guan’s other
       new exhibits was a screenshot from a webpage maintained by the Illinois Workers’
       Compensation Commission, which indicated that Ming Cheng, whose name appeared on the
       Illinois accident report as one of Guan’s passengers, had also filed a workers’ compensation
       claim and that Travelers Insurance had settled the claim, thus conceding that Guan’s accident
       was work-related. Guan also attached previous exhibits (not “newly discovered”), including
       Peng’s interrogatory answer acknowledging she “filed a [worker’s compensation] claim for
       and/or receive[d] *** worker’s compensation benefits,” the accident report bearing Cheng’s
       name, and the Chen affidavit indicating Guan and Peng were coworkers and that Travelers
       Insurance was the employer’s workers’ compensation carrier.
¶ 18        The trial court did not immediately rule on the motion for reconsideration and instead
       entered and continued it for approximately three weeks “for Plaintiff to show work comp case
       dismissed.” According to Peng, this abbreviated statement indicates that the trial court took
       the unusual step of ordering Peng to dismiss her workers’ compensation action so as to proceed
       only on her civil complaint. As discussed below, the record is ambiguous, at best, as to Peng’s
       contention. The record shows that, a few weeks later, the trial court was informed that Peng
       had not dismissed her workers compensation claim and the parties presented arguments on the
       motion to reconsider. At the conclusion of the hearing, the trial court granted Guan’s motions
       to reconsider and dismiss.
¶ 19        On appeal, Peng first addresses the trial court’s decision to grant Guan’s motion for
       reconsideration, then responds to the trial court’s ruling on the motion to dismiss, and then
       concludes her appellate brief by arguing that it was an abuse of discretion for the trial court to
       order her to dismiss her compensation claim before the Workers’ Compensation Commission.
       Rather than jumping back and forth through the proceedings as Peng has done, in the interests
       of clarity and efficiency, we will address the three rulings in their chronological order.
¶ 20        We start with Peng’s contention that the judge declined to stay the civil suit pending the
       outcome of Peng’s workers’ compensation action and instead committed reversible error and
       exceeded the scope of his authority by ordering her to dismiss her compensation claim.
¶ 21        We find that Peng’s argument lacks support in the record, as there is no indication she
       requested or was denied a stay of the proceeding, and the record is ambiguous as to whether
       the judge ordered Peng to dismiss her compensation claim. Unless Peng asked the trial court
       to enter a stay and gave the trial court legal grounds for doing so, there is no basis for us to
       conclude that the judge erred in rejecting her argument. Furthermore, the order of December
       16, 2016, indicates that the judge entered and continued hearing on Guan’s motion to
       reconsider to January 9, 2017, “for [Peng] to show work comp case dismissed,” which is
       neither a clear statement of what occurred in December nor an explanation of why Peng would
       be returning in January “to show work comp case dismissed.” If the judge required Peng to

                                                   -7-
       dismiss her compensation claim, we would expect the judge to definitively state that
       requirement, rather than jotting an abbreviated note at the bottom of a “CASE
       MANAGEMENT” form, which is used to enter deadlines for discovery efforts and to note the
       purpose of upcoming case management conferences. The transcript of the January hearing
       contains no mention of a stay and is ambiguous as to whether the trial court mandated that
       Peng withdraw her claim before the Workers’ Compensation Commission. Furthermore, Peng
       did not follow the purported order and did not dismiss her compensation claim.
¶ 22       Guan’s appellate attorneys, who are new to the case and did not represent Guan in the trial
       court, point out the uncertainty in the record and contend that Peng waived her appellate
       argument by failing to first present it in the trial court either by written motion or at least during
       the hearing on Guan’s motion to reconsider.
¶ 23       Any doubts that arise from an incomplete record are resolved against the appellant—the
       party who bears the burden of tendering a sufficient record to support his or her arguments.
       Wing v. Chicago Transit Authority, 2016 IL App (1st) 153517, ¶ 9, 70 N.E.3d 244. Moreover,
       our adversarial system does not allow Peng to introduce new arguments in a court of review.
       Pajic v. Old Republic Insurance Co., 394 Ill. App. 3d 1040, 1051, 917 N.E.2d 564, 574 (2009)
       (arguments raised for the first time on appeal are waived). We will not presume that the judge
       erroneously denied a stay or exceeded the scope of the circuit court’s jurisdiction by ordering
       Peng to take certain steps in the workers’ compensation forum. Without an adequate record
       preserving the claimed error, we decline to presume that the error occurred. We presume that
       the trial judge knew and followed the law, unless the record affirmatively indicates otherwise,
       and we presume that the judge’s orders have a sufficient factual basis. Wing, 2016 IL App (1st)
153517, ¶ 9.
¶ 24       Peng’s contentions about the motion to dismiss are the heart of this appeal. The standard
       of review for rulings on motions to dismiss pursuant to section 2-619 of the Code of Civil
       Procedure is de novo. 735 ILCS 5/2-619 (West 2014); Foster v. Johnson, 378 Ill. App. 3d 197,
       200, 882 N.E.2d 108, 110 (2007). Section 2-619 authorizes a defendant to raise certain defects
       and defenses that negate a plaintiff’s cause of action. Foster, 378 Ill. App. 3d at 200. A section
       2-619 motion provides a means of disposing not only of issues of law but also of easily proven
       issues of fact. Barber-Colman Co. v. A&K Midwest Insulation Co., 236 Ill. App. 3d 1065,
       1072, 603 N.E.2d 1215, 1221 (1992). A section 2-619 motion may be supported by affidavits;
       the products of discovery, such as interrogatory answers; documentary evidence not
       incorporated into the pleadings as exhibits; testimonial evidence; or other evidentiary
       materials. Barber-Colman, 236 Ill. App. 3d at 1068. Guan contended that Peng was seeking
       relief in the wrong forum. Peng argues the dismissal of her civil action was an error because
       she has a right to sue a co-employee for an injury that occurred outside the course of her
       employment. Peng contends that she was commuting to work and that she was not at her
       employer’s premises, not at her job site, not performing any duty within the scope her
       employment as a restaurant worker, and not being compensated for her travel time. She also
       points out that her employer did not require her to live in any specific area or use any specific
       means of transportation to and from work and that she made those choices. Peng contends she
       is analogous to the United Airlines flight attendant who injured her knee while she was a
       passenger, not on duty, flying on a leisure travel pass from Denver to New York City, the day
       before she was to work on a flight departing New York. United Airlines, Inc. v. Illinois
       Workers’ Compensation Comm’n, 2015 IL App (1st) 151693WC, 50 N.E.3d 661. In those


                                                     -8-
       circumstances, the flight attendant’s knee injury did not arise out of or in the course of her
       employment and was not compensable through the workers’ compensation system. United
       Airlines, 2015 IL App (1st) 151693WC. Peng also contends that she filed a compensation claim
       only after she filed this civil suit and did so out of caution and on the eve of the statute of
       limitations because there was uncertainty as to the proper venue for her recovery, as authorized
       by Rhodes and Wren, and that her decision to preserve her right to workers’ compensation
       benefits did not negate her election of this civil suit. Rhodes v. Industrial Comm’n, 92 Ill. 2d
467, 442 N.E.2d 509 (1982); Wren v. Reddick Community Fire Protection District., 337 Ill.
       App. 3d 262, 785 N.E.2d 1052 (2002). She contends that her employer’s unsolicited direct
       payment of some of her initial medical expenses was not due to her affirmative election of
       workers’ compensation benefits and that the employer’s fractional contribution toward the
       medical care and pay that she is owed by the employer is insufficient to affect her legal rights.
       She contends Copass authorizes her to receive workers’ compensation benefits yet also pursue
       a civil negligence action. Copass v. Illinois Power Co., 211 Ill. App. 3d 205, 211, 569 N.E.2d
1211, 1215 (1991) (survivor’s acceptance of uninitiated payments was insufficient to constitute
       an election of statutory benefits, so as to bar a wrongful death suit alleging spouse was killed
       by the intentionally tortious actions of employer and co-employee).
¶ 25       We find that the facts and relevant law indicate that, regardless of Peng’s preference for
       civil litigation against her allegedly negligent coworker, the workers’ compensation system is
       the exclusive source of compensation from her employer and co-employee for an injury that
       occurred during the course of her employment. Peng was traveling in an employer-controlled
       passenger van when the van struck another vehicle on the interstate and was thus injured in a
       work-related accident (Hall, 178 Ill. App. 3d at 413; Hindle, 68 Ill. 2d at 313; Sjostrom, 49 Ill.
       App. 2d at 460), in what can be thought of as an extension of her work site or “a small
       ambulatory portion of the [employer’s] premises.” (Internal quotation marks omitted.) J.D.
       Dutton, 584 P.2d at 1192. Peng was not compensated for her commute time or required to use
       the restaurant vanpool to get to and from the restaurant, and thus was not “on the job” in the
       traditional sense of that phrase, but she relinquished control over the conditions of
       transportation when she climbed into a vehicle owned by her employer and driven by her co-
       employee under the employer’s direction. Johnson, 537 N.W.2d at 772. Peng’s employer
       controlled the conditions and risks of transportation and thus exposed itself to liability for its
       employees’ injuries during their commute. Hall, 178 Ill. App. 3d at 413; 2 A. Larson, Workers’
       Compensation Law § 15.01 (2014).
¶ 26       Peng is like the suburban McDonald’s shift worker in Hall, the corn detasselers in Hindle,
       and the civil engineer in Sjostrom. See Hall, 178 Ill. App. 3d 408; Hindle, 68 Ill. 2d 309;
       Sjostrom, 49 Ill. App. 2d 451. In each of these examples, accidents occurred in an employer-
       controlled vehicle, either before the employee arrived at or left the job site for the day. The
       McDonald’s employee in Hall finished his shift before he accepted a ride to the local train
       station, the corn detasselers in Hindle were never paid for their time returning to town in the
       back of a pick-up truck, and the Chicago-based engineer in Sjostrom was en route from home
       to work in another town where he would be supervising the construction of a new plant. Hall,
       178 Ill. App. 3d 408; Hindle, 68 Ill. 2d 309; Sjostrom, 49 Ill. App. 2d at 453. In Hall, the
       McDonald’s restaurant manager was performing one of his job duties when he transported
       restaurant employees to the local train station; in Hindle, the crew leader was required by the
       employer to supervise and transport her team members from the cornfields to town; and in


                                                   -9-
       Sjostrom, a mechanical engineer and civil engineer were instructed to commute together so the
       employer could avoid duplicate travel expenses. Hall, 178 Ill. App. 3d 408; Hindle, 68 Ill. 2d
309; Sjostrom, 49 Ill. App. 2d at 454. Peng is no different from these employees whose sole
       source of compensation from their employer and co-employee was through the workers’
       compensation system, rather than tort litigation. See Hall, 178 Ill. App. 3d at 414; Hindle, 68
Ill. 2d at 313; Sjostrom, 49 Ill. App. 2d at 464; see also Ramsey, 175 Ill. 2d at 224 (where it
       was undisputed that coworkers were acting within the scope of their employment when the
       vehicle one of them was driving collided with another vehicle, but the question was whether
       the other driver/third party could recover contribution from a driver who was immunized by
       the Act’s exclusivity provision). Furthermore, Peng’s situation is not analogous to the United
       Airlines flight attendant whose employer was in the transportation business and whose
       commute on the day she was injured was independent of her employment relationship with the
       airline. See United Airlines, 2015 IL App (1st) 151693WC. Royal Illinois was in the restaurant
       business, and its vanpool was for its employees to get to and from work and was not open to
       the general public.
¶ 27        Peng focuses on irrelevant facts when she points out that her employer did not require her
       to live in the Chinatown or Bridgeview neighborhoods and that she could choose any means
       she wanted to commute to work from Chicago to Hoffman Estates. It makes no difference that
       Peng was not at her job site, not performing any restaurant tasks, and not being compensated
       for her time when she was being chauffeured to the restaurant by her co-employee in an
       employer-controlled van. The authority discussed above indicates that none of these details
       affects Peng’s right to compensation through the workers’ compensation system. The case law
       and treatise indicate the dispositive facts for purposes of compensation are that the vehicle was
       an employer-controlled conveyance for employee travel. It is undisputed that Royal Illinois
       provided the van and driver and thus had control over the conditions of Peng’s commute.
       Therefore, Royal Illinois is liable for Peng’s job-related injury through the workers’
       compensation system, and a civil suit is not the correct action. It follows that Guan is also
       immune from Peng’s common law negligence claim because he was acting within the scope
       of his employment when his alleged negligence caused the collision which injured Peng.
       Ramsey, 175 Ill. 2d at 227.
¶ 28        We also reject the suggestion that Peng is free to choose between the workers’
       compensation system and the courts. The Act provides that when an employee’s injury is
       compensable through the Act, no common law or statutory right to compensation is available.
       820 ILCS 305/5(a) (West 2014). The injury need only be compensable, and there is no statutory
       language indicating the employee must actually claim, elect, or receive workers’ compensation
       in order to trigger the exclusivity provision. Even if Peng never filed a compensation claim,
       according to the plain language of the Act, the Act applies to her injury, and section 5(a)
       precludes the current civil action. Regardless of whether Peng first filed her lawsuit against
       Guan or her workers’ compensation claim against Royal Illinois, and regardless of whether she
       has accepted any amount of benefits from Royal Illinois’s insurer Travelers Insurance, Peng’s
       only source of compensation from any of them for her injuries sustained in the vanpool
       accident is through a workers’ compensation claim.
¶ 29        We also reject Peng’s suggestion that she may maintain a civil suit because there is some
       uncertainty as to the proper venue for her recovery. Rhodes and Wren indicate that nothing
       prevents a cautious employee from filing both a workers’ compensation claim and a civil tort


                                                  - 10 -
       suit to toll the statute of limitations where grounds for recovery are uncertain. Rhodes, 92 Ill.
2d at 470; Wren, 337 Ill. App. 3d at 266. Nevertheless, an injured employee cannot recover
       from the employer on both claims, and once the employee has collected compensation on the
       basis that his injuries are compensable under the Act, the employee is estopped from recovering
       damages on the basis that his injuries are not compensable under the Act. Rhodes, 92 Ill. 2d at
       470; Wren, 337 Ill. App. 3d at 266. The record indicates that there is no uncertainty about
       Peng’s right to compensation through the Act, and therefore, she may no longer maintain a
       duplicative civil action seeking damages from her co-employee for the same injuries. More
       specifically, assistant manager Chen’s affidavit attached to Guan’s motion to dismiss Peng’s
       second amended complaint (which he also tendered in opposition to Peng’s third amended
       complaint) indicated Guan was driving the van within the scope of employment and that Royal
       Illinois had workers’ compensation coverage in effect through Travelers Insurance. Peng did
       not refute the Chen affidavit with any contrary averment. The undisputed facts were sufficient
       to establish that Peng’s exclusive form of compensation was through the Act and that her civil
       claim against Guan was not sustainable and should have been dismissed with prejudice.
       Furthermore, there is no uncertainty about the law. The employer-conveyance principle is a
       sound, well-established one in Illinois and other jurisdictions. Additional cases holding that an
       injury arose out of and within the course of employment, where an employee was injured in an
       accident while commuting in an employer-provided conveyance, include Smithey, 938 P.2d
498; Daniels v. Commercial Union Insurance Co., 633 S.W.2d 396 (Ark. 1982); Securex, Inc.
       v. Couto, 627 So. 2d 595 (Fla. Dist. Ct. App. 1993); Adams v. United States Fidelity &
       Guaranty Co., 186 S.E.2d 784 (Ga. Ct. App. 1971); Hansen v. Estate of Harvey, 806 P.2d 426
       (Idaho 1991); Thayer, 653 N.W.2d at 600 (the zone of protection provided by workers’
       compensation “may extend to include injuries occurring even beyond the physical parameters
       of the employer’s premises”); Kindel v. Ferco Rental, Inc., 899 P.2d 1058 (Kan. 1995);
       Receveur Construction Co./Realm, Inc. v. Rogers, 958 S.W.2d 18 (Ky. 1997); McBride v. R.F.
       Kazimour Transportation, Inc., 583 So. 2d 1146 (La. Ct. App. 1991); Watson v. Grimm, 90
A.2d 180 (Md. 1952); Lassabe v. Simmons Drilling, Inc., 743 P.2d 568 (Mont. 1987); Schauder
       v. Pfeifer, 570 N.Y.S.2d 179 (App. Div. 1991); William F. Rittner Co. v. Workmen’s
       Compensation Appeal Board, 464 A.2d 675 (Pa. Commw. Ct. 1983); Medlin v. Upstate Plaster
       Service, 495 S.E.2d 447 (S.C. 1998); Pickrel v. Martin Beach, Inc., 124 N.W.2d 182 (S.D.
       1963); Vaughan’s Landscaping & Maintenance v. Dodson, 546 S.E.2d 437 (Va. 2001);
       Doering v. Wisconsin Labor & Industrial Review Comm’n, 523 N.W.2d 142 (Wis. Ct. App.
       1994). In short, Peng does not need to maintain her civil action as a backstop to her
       compensation claim.
¶ 30        Peng devotes a considerable portion of her appellate brief to argument that the court abused
       its discretion by granting Guan’s motion to reconsider his motion attacking Peng’s third
       amended complaint. The purpose of a motion to reconsider is to bring the court’s attention to
       (1) error in the court’s previous application of the law, (2) changes in the law, or (3) newly
       discovered evidence that was not available at the time of the first hearing. Kaiser v. MEPC
       American Properties, Inc., 164 Ill. App. 3d 978, 987, 518 N.E.2d 424, 429-30 (1987); Gardner
       v. Navistar International Transportation Corp., 213 Ill. App. 3d 242, 248, 571 N.E.2d 1107,
       1111 (1991). A motion for reconsideration is directed at the trial court’s sound discretion, and
       the court’s ruling will not be disturbed on appeal absent an abuse of that discretion. Robidoux
       v. Oliphant, 201 Ill. 2d 324, 347, 775 N.E.2d 987, 1000 (2002).


                                                  - 11 -
¶ 31       For instance, Peng argues that the reconsideration motion was based on so-called “newly
       discovered” evidence, when the material was actually available to Guan when he prepared his
       motion to dismiss, and thus Guan unfairly used the reconsideration process to compensate for
       his inadequate preparation on the motion to dismiss. Peng argues that there was no change in
       the law or error in the court’s earlier ruling and that when a motion for reconsideration relies
       only on newly discovered evidence, unless there is a reasonable explanation indicating
       evidence was not available at the time of the original hearing, the trial court is under no
       obligation to consider it. Kaiser, 164 Ill. App. 3d at 987 (trial court which had denied fee
       request that was not supported by adequate records was not required to reconsider on basis of
       reconstructed time records); Gardner, 213 Ill. App. 3d at 248 (trial court could properly
       disregard new affidavit where plaintiff did not give reasonable explanation as to why affidavit
       was not submitted prior to hearing). Peng contends Guan offered no explanation for his failure
       to timely present the Travelers Insurance letter and the screenshot and was unfairly given a
       “second bite at the apple.” Peng contends that it was a further abuse of discretion to grant
       reconsideration and dismissal on the basis of a new legal theory, the election of remedies
       doctrine, instead of the course of employment doctrine that was the basis for Guan’s motion to
       dismiss. Peng further contends that she “has essentially been required to hit a moving target”
       in this litigation and was substantially prejudiced by the court’s arbitrary and unreasonable
       combination of two distinct legal theories. Peng’s third contention regarding the motion for
       reconsideration is that a statement during the hearing reveals that the court treated one of
       Guan’s statements as a judicial admission on Peng’s behalf, which defies the definition of the
       term admission, and that Peng made no such admission.
¶ 32       We disagree with Peng’s premise that the court’s ruling was unfair and prejudicial to her
       case. We find that the initial denial of Guan’s motion to dismiss the third amended complaint
       was an erroneous application of the law and that the court corrected its error by granting Guan’s
       motions for reconsideration and dismissal. The previous denial was error because, as discussed
       above, the workers’ compensation system has always been Peng’s exclusive remedy for her
       injuries regardless of whether she affirmatively pursued this civil suit against her coworker
       instead of her workers’ compensation claim. Where an injury was to an employee and arose
       out of and in the course of employment, the workers’ compensation system provides the
       employee’s exclusive remedy. The fact that Peng was injured in an employer-controlled
       conveyance, not the fact that she received benefits, was conclusive of her rights. Assistant
       manager Chen’s affidavit, which Guan tendered in opposition to an earlier version of Peng’s
       complaint, was unopposed by Peng and showed that she was injured in an employer-controlled
       conveyance and that the dismissal was warranted. If there was any remaining doubt about Peng
       and Guan’s respective rights, it was addressed by the “newly discovered” material, which
       showed that Peng and another van passenger had applied for and received compensation under
       the Act. However, this “new” evidence was not dispositive. The existing record established
       that Peng was injured during the course of employment, and therefore, the motions to dismiss
       and reconsider should have been granted. Peng was not treated unfairly when the trial court
       corrected its error.
¶ 33       We also point out that the election of remedies theory was introduced into the proceedings
       by Peng, not Guan, when Peng brought in Rhodes and Wren for the proposition that she was
       entitled to file both a civil action and compensation claim while she was uncertain and
       “cautious” about the proper forum. Thus, when the court made statements such as, “We’re not


                                                  - 12 -
       going to litigate in two forums,” the court was responding to Peng’s arguments, rather than
       unfairly granting the motion to dismiss on the basis of new theory which caught Peng by
       surprise.
¶ 34       Furthermore, we reject the premise of Peng’s argument about the court’s statement,
       “There’s a pending workers’ compensation matter which they’ve admitted in the course of.”
       The hearing was primarily about whether there was any question that Peng’s injury occurred
       during the course of her employment. Peng argues that Guan is the “they” who made the
       “admission” and that the court improperly attributed the admission to Peng, who has never
       conceded that her injury was work-related. The transcript discloses, however, that “they” was
       a reference to the employer and its workers’ compensation insurer, not Guan, and that their
       admission was that Peng was entitled to workers’ compensation benefits. The parties’
       arguments and exhibits, such as assistant manager Chen’s affidavit and the other
       documentation indicating passenger Cheng’s injuries were treated as “in the course of”
       employment, assured the court that the employer and its insurer were not disputing that Peng
       was injured during the course of her employment and would be compensated through the
       workers’ compensation system rather than a civil suit.
¶ 35       We come to the conclusion that none of Peng’s arguments about the reconsideration ruling
       is well-grounded or persuasive, and we affirm the granting of reconsideration.
¶ 36       Having considered and rejected Peng’s arguments, we affirm the granting of
       reconsideration and the dismissal of Peng’s action as a matter of law.

¶ 37      Affirmed.




                                                - 13 -